Title: From George Washington to Brigadier General William Smallwood, 23 August 1777
From: Washington, George
To: Smallwood, William

 

Sir,
Camp 5 Miles from Philadelpa Augt 23d 1777.

On the march to day I was honored with a Letter from Congress transmitting Sundry Resolutions for calling out reinforcements of Militia to repel the threatned invasion by the Enemy, who have arrived high up in the North East part of Chesepeak Bay. Such as respect the Militia of Maryland and which make the Subject of this Letter, you will find inclosed. I request, that immediately after receipt of them, you will communicate the Contents to Colonel Gist and that you and he repair to Maryland without loss of time for the purposes therein mentioned. I need not urge the necessity of expedition upon this interesting occasion and flatter myself nothing in either of your powers will be omitted to answer the views of Congress in this instance and the important calls of the States at large at this crisis. I am Sir Yr Most Obedt Servt

G.W.

